OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: October 31 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. The following are proxy voting records for the Chartwell Small Cap Value Fund for the period November 9, 2011 (the Fund’s commencement date) through June 30, 2012. Company Name Ticker CUSIP Meeting Date Proposal Proponent Vote Instruction Votes Against Management Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director Deborah A. Beck Management Withhold Yes Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director George S. Dotson Management Withhold Yes Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director Jack E. Golden Management Withhold Yes Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director Hans Helmerich Management For No Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director James R. Montague Management Withhold Yes Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director Robert J. Saltiel Management For No Atwood Oceanics, Inc. ATW 09-Feb-12 Elect Director Phil D. Wedemeyer Management For No Atwood Oceanics, Inc. ATW 09-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Atwood Oceanics, Inc. ATW 09-Feb-12 Ratify Auditors Management Against Yes Atwood Oceanics, Inc. ATW 09-Feb-12 Other Business Management Against Yes Plexus Corp. PLXS 15-Feb-12 Elect Director Ralf R. Boer Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Stephen P. Cortinovis Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director David J. Drury Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Dean A. Foate Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Peter Kelly Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Phil R. Martens Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director John L. Nussbaum Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Michael V. Schrock Management For No Plexus Corp. PLXS 15-Feb-12 Elect Director Mary A. Winston Management For No Plexus Corp. PLXS 15-Feb-12 Ratify Auditors Management For No Plexus Corp. PLXS 15-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Matthews International Corporation MATW 16-Feb-12 Elect Director Jerry R. Whitaker Management For No Matthews International Corporation MATW 16-Feb-12 Elect Director Joseph C. Bartolacci Management For No Matthews International Corporation MATW 16-Feb-12 Elect Director Katherine E. Dietze Management For No Matthews International Corporation MATW 16-Feb-12 Elect Director Morgan K. O'Brien Management For No Matthews International Corporation MATW 16-Feb-12 Ratify Auditors Management For No Matthews International Corporation MATW 16-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director David L. Goebel Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director Madeleine A. Kleiner Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director Linda A. Lang Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director Michael W. Murphy Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director James M. Myers Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director David M. Tehle Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director Winifred M. Webb Management For No Jack in the Box Inc. JACK 17-Feb-12 Elect Director John T. Wyatt Management For No Jack in the Box Inc. JACK 17-Feb-12 Amend Omnibus Stock Plan Management For No Jack in the Box Inc. JACK 17-Feb-12 Ratify Auditors Management For No Jack in the Box Inc. JACK 17-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No The Toro Company TTC 20-Mar-12 Elect Director Janet K. Cooper Management For No The Toro Company TTC 20-Mar-12 Elect Director Gary L. Ellis Management For No The Toro Company TTC 20-Mar-12 Elect Director Gregg W. Steinhafel Management For No The Toro Company TTC 20-Mar-12 Ratify Auditors Management For No The Toro Company TTC 20-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No CLARCOR Inc. CLC 27-Mar-12 Elect Director J. Marc Adam Management For No CLARCOR Inc. CLC 27-Mar-12 Elect Director James W. Bradford, Jr. Management For No CLARCOR Inc. CLC 27-Mar-12 Elect Director James L. Packard Management For No CLARCOR Inc. CLC 27-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No CLARCOR Inc. CLC 27-Mar-12 Ratify Auditors Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director George Gleason Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Mark Ross Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Jean Arehart Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Nicholas Brown Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Richard Cisne Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Robert East Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Linda Gleason Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Henry Mariani Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Robert Proost Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director R. L. Qualls Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director John Reynolds Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Kennith Smith Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Elect Director Sherece West Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Ratify Auditors Management For No Bank of the Ozarks, Inc. OZRK 17-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Andrew B. Abramson Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Peter J. Baum Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Pamela R. Bronander Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Peter Crocitto Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Eric P. Edelstein Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Alan D. Eskow Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Mary J. Steele Guilfoile Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Graham O. Jones Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Walter H. Jones, III Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Gerald Korde Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Michael L. LaRusso Management For No Valley National Bancorp VLY 18-Apr-12 Elect DirectorMarc J. Lenner Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Gerald H. Lipkin Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Barnett Rukin Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Suresh L. Sani Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Robert C. Soldoveri Management For No Valley National Bancorp VLY 18-Apr-12 Elect Director Jeffrey S. Wilks Management For No Valley National Bancorp VLY 18-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Valley National Bancorp VLY 18-Apr-12 Ratify Auditors Management For No Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director Keith E. Busse Management Withhold Yes Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director Richard F. Dauch Management Withhold Yes Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director Benjamin C. Duster, IV Management Withhold Yes Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director Lewis M. Kling Management For No Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director Stephen S. Ledoux Management Withhold Yes Accuride Corporation ACW 00439T206 24-Apr-12 Elect Director John W. Risner Management Withhold Yes Accuride Corporation ACW 00439T206 24-Apr-12 Ratify Auditors Management For No Accuride Corporation ACW 00439T206 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director John W. Alden Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director Fred A. Allardyce Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director William M. Legg Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director Judy R. McReynolds Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director John H. Morris Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director Craig E. Philip Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director Steven L. Spinner Management For No Arkansas Best Corporation ABFS 24-Apr-12 Elect Director Robert A. Young, III Management For No Arkansas Best Corporation ABFS 24-Apr-12 Ratify Auditors Management For No Arkansas Best Corporation ABFS 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Steven L. Beal Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Tucker S. Bridwell Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Joseph E. Canon Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director David Copeland Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director F. Scott Dueser Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Murray Edwards Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Ron Giddiens Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Kade L. Matthews Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Elect Director Johnny E. Trotter Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Ratify Auditors Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Approve Stock Option Plan Management For No First Financial Bankshares, Inc. FFIN 32020R109 24-Apr-12 Increase Authorized Common Stock Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Stephen P. Adik Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Dorothy M. Bradley Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director E. Linn Draper, Jr. Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Dana J. Dykhouse Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Julia L. Johnson Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Philip L. Maslowe Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Denton Louis Peoples Management For No NorthWestern Corporation NWE 25-Apr-12 Elect Director Robert C. Rowe Management For No NorthWestern Corporation NWE 25-Apr-12 Ratify Auditors Management For No NorthWestern Corporation NWE 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Paul D. Bauer Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Annabelle G. Bexiga Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director A. David Brown Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director John C. Burville Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Joan M. Lamm-Tennant Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Michael J. Morrissey Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Gregory E. Murphy Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Cynthia S. Nicholson Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director Ronald L. O'Kelley Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director William M Rue Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Elect Director J. Brian Thebault Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Selective Insurance Group, Inc. SIGI 25-Apr-12 Ratify Auditors Management For No Signature Bank SBNY 82669G104 25-Apr-12 Elect Director Kathryn A. Byrne Management For No Signature Bank SBNY 82669G104 25-Apr-12 Elect Director Alfonse M. D'Amato Management For No Signature Bank SBNY 82669G104 25-Apr-12 Elect Director Jeffrey W. Meshel Management For No Signature Bank SBNY 82669G104 25-Apr-12 Ratify Auditors Management For No Signature Bank SBNY 82669G104 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Snap-on Incorporated SNA 26-Apr-12 Elect Director Karen L. Daniel Management For No Snap-on Incorporated SNA 26-Apr-12 Elect Director Nathan J. Jones Management For No Snap-on Incorporated SNA 26-Apr-12 Elect Director Henry W. Knueppel Management For No Snap-on Incorporated SNA 26-Apr-12 Ratify Auditors Management For No Snap-on Incorporated SNA 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Snap-on Incorporated SNA 26-Apr-12 Declassify the Board of Directors Share Holder For Yes TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Elect Director Frank J. O'Connell Management For No TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Elect Director Terdema L. Ussery, II Management For No TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Elect Director David B. Vermylen Management For No TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Ratify Auditors Management For No TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No TreeHouse Foods, Inc. THS 89469A104 26-Apr-12 Amend Omnibus Stock Plan Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Elect Director J. Patrick Garrett Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Elect Director Elton R. King Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Elect Director Shelley Stewart, Jr. Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Ratify Auditors Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Cleco Corporation CNL 12561W105 27-Apr-12 Prepare Sustainability Report Share Holder For Yes GATX Corporation GMT 27-Apr-12 Elect Director Anne L. Arvia Management For No GATX Corporation GMT 27-Apr-12 Elect Director Ernst A. Haberli Management For No GATX Corporation GMT 27-Apr-12 Elect Director Brian A. Kenney Management For No GATX Corporation GMT 27-Apr-12 Elect Director Mark G. McGrath Management For No GATX Corporation GMT 27-Apr-12 Elect Director James B. Ream Management For No GATX Corporation GMT 27-Apr-12 Elect Director Robert J. Ritchie Management For No GATX Corporation GMT 27-Apr-12 Elect Director David S. Sutherland Management For No GATX Corporation GMT 27-Apr-12 Elect Director Casey J. Sylla Management For No GATX Corporation GMT 27-Apr-12 Ratify Auditors Management For No GATX Corporation GMT 27-Apr-12 Approve Omnibus Stock Plan Management For No GATX Corporation GMT 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Ronald L. Havner, Jr. Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Joseph D. Russell, Jr. Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Jennifer Holden Dunbar Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director James H. Kropp Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Sara Grootwassink Lewis Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Michael V. McGee Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Gary E. Pruitt Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Elect Director Peter Schultz Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Ratify Auditors Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Approve Omnibus Stock Plan Management For No PS Business Parks, Inc. PSB 69360J107 30-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director Susan D. Bowick Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director Marce Fuller Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director Rolla P. Huff Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director David A. Koretz Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director Garry K. McGuire Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director Thomas E. Wheeler Management For No EarthLink, Inc. ELNK 01-May-12 Elect Director M. Wayne Wisehart Management For No EarthLink, Inc. ELNK 01-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No EarthLink, Inc. ELNK 01-May-12 Ratify Auditors Management For No Home Properties, Inc. HME 01-May-12 Elect Director Stephen R. Blank Management For No Home Properties, Inc. HME 01-May-12 Elect Director Alan L. Gosule Management For No Home Properties, Inc. HME 01-May-12 Elect Director Leonard F. Helbig, III Management For No Home Properties, Inc. HME 01-May-12 Elect Director Charles J. Koch Management For No Home Properties, Inc. HME 01-May-12 Elect Director Thomas P. Lydon, Jr. Management For No Home Properties, Inc. HME 01-May-12 Elect Director Edward J. Pettinella Management For No Home Properties, Inc. HME 01-May-12 Elect Director Clifford W. Smith, Jr. Management For No Home Properties, Inc. HME 01-May-12 Elect Director Amy L. Tait Management For No Home Properties, Inc. HME 01-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Home Properties, Inc. HME 01-May-12 Ratify Auditors Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Stephen E. Macadam Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Peter C. Browning Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director B. Bernard Burns, Jr. Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Diane C. Creel Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Gordon D. Harnett Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director David L. Hauser Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Wilbur J. Prezzano, Jr. Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Elect Director Kees van der Graaf Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes EnPro Industries, Inc. NPO 29355X107 02-May-12 Amend Omnibus Stock Plan Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Amend Executive Incentive Bonus Plan Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Amend Executive Incentive Bonus Plan Management For No EnPro Industries, Inc. NPO 29355X107 02-May-12 Ratify Auditors Management For No Koppers Holdings Inc. KOP 50060P106 03-May-12 Elect Director Sharon Feng Management For No Koppers Holdings Inc. KOP 50060P106 03-May-12 Elect Director Stephen R. Tritch Management For No Koppers Holdings Inc. KOP 50060P106 03-May-12 Elect Director T. Michael Young Management For No Koppers Holdings Inc. KOP 50060P106 03-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Koppers Holdings Inc. KOP 50060P106 03-May-12 Ratify Auditors Management For No Barnes Group Inc. B 04-May-12 Elect Director Thomas J. Albani Management Withhold Yes Barnes Group Inc. B 04-May-12 Elect Director Thomas O. Barnes Management Withhold Yes Barnes Group Inc. B 04-May-12 Elect Director Gary G. Benanav Management Withhold Yes Barnes Group Inc. B 04-May-12 Elect Director Mylle H. Mangum Management Withhold Yes Barnes Group Inc. B 04-May-12 Ratify Auditors Management For No Barnes Group Inc. B 04-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Barnes Group Inc. B 04-May-12 Require Independent Board Chairman Share Holder For Yes Franklin Electric Co., Inc. FELE 04-May-12 Elect Director Jerome D. Brady Management Withhold Yes Franklin Electric Co., Inc. FELE 04-May-12 Elect Director David M. Wathen Management Withhold Yes Franklin Electric Co., Inc. FELE 04-May-12 Ratify Auditors Management For No Franklin Electric Co., Inc. FELE 04-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Franklin Electric Co., Inc. FELE 04-May-12 Approve Omnibus Stock Plan Management For No Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Elect Director Nabil N. El-Hage Management For No Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Elect Director Mural R. Josephson Management For No Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Elect Director Gary V. Woods Management For No Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Require Advance Notice for Shareholder Proposals and Nominations Management Against Yes Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes Argo Group International Holdings, Ltd. AGII G0464B107 08-May-12 Approve Auditors and Authorize Board to Fix Their Remuneration Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James R. Zarley Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director David S. Buzby Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director Martin T. Hart Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director Jeffrey F. Rayport Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James R. Peters Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James A. Crouthamel Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director John Giuliani Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Amend Qualified Employee Stock Purchase Plan Management For No ValueClick, Inc. VCLK 92046N102 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Kip R. Caffey Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Sarah Palisi Chapin Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Wallace B. Doolin Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Gary A. Graves Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Charles H. Ogburn Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Philip H. Sanford Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Elect Director Michael J. Tattersfield Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Advisory Vote on Say on Pay Frequency Management One Year No Caribou Coffee Company, Inc. CBOU 09-May-12 Amend Omnibus Stock Plan Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Ratify Auditors Management For No Caribou Coffee Company, Inc. CBOU 09-May-12 Other Business Management Against Yes Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Gary D. Blackford Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Martin J. Emerson Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Lawrence W. Hamilton Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Ronald K. Labrum Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director John L. Miclot Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Robert J. Palmisano Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Amy S. Paul Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director Robert J. Quillinan Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Elect Director David D. Stevens Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Wright Medical Group, Inc. WMGI 98235T107 09-May-12 Ratify Auditors Management For No Anixter International Inc. AXE 10-May-12 Elect Director Lord James Blyth Management For No Anixter International Inc. AXE 10-May-12 Elect Director Frederic F. Brace Management For No Anixter International Inc. AXE 10-May-12 Elect Director Linda Walker Bynoe Management For No Anixter International Inc. AXE 10-May-12 Elect Director Robert J. Eck Management For No Anixter International Inc. AXE 10-May-12 Elect Director Robert W. Grubbs Management For No Anixter International Inc. AXE 10-May-12 Elect Director F. Philip Handy Management For No Anixter International Inc. AXE 10-May-12 Elect Director Melvyn N. Klein Management For No Anixter International Inc. AXE 10-May-12 Elect Director George Munoz Management For No Anixter International Inc. AXE 10-May-12 Elect Director Stuart M. Sloan Management For No Anixter International Inc. AXE 10-May-12 Elect Director Matthew Zell Management For No Anixter International Inc. AXE 10-May-12 Elect Director Samuel Zell Management For No Anixter International Inc. AXE 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Anixter International Inc. AXE 10-May-12 Ratify Auditors Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Erik J. Anderson Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Kristianne Blake Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Donald C. Burke Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Rick R. Holley Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director John F. Kelly Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Rebecca A. Klein Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Scott L. Morris Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Michael L. Noel Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Marc F. Racicot Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director Heidi B. Stanley Management For No Avista Corporation AVA 05379B107 10-May-12 Elect Director R. John Taylor Management For No Avista Corporation AVA 05379B107 10-May-12 Ratify Auditors Management For No Avista Corporation AVA 05379B107 10-May-12 Reduce Supermajority Vote Requirement for Creation of New Class of Stock and for Disposition of Assets Management For No Avista Corporation AVA 05379B107 10-May-12 Reduce Supermajority Vote Requirement for Certain Provisions Management For No Avista Corporation AVA 05379B107 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Thomas P. Cooper Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Cynthia L. Feldmann Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Eric A. Green Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Stephen E. Hare Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Isaac Kaufman Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Thomas F. Kirk Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Peter J. Neff Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Ivan R. Sabel Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Elect Director Patricia B. Shrader Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Change Company Name Management For No Hanger Orthopedic Group, Inc. HGR 41043F208 10-May-12 Ratify Auditors Management For No Interline Brands, Inc. IBI 10-May-12 Elect Director Barry J. Goldstein Management For No Interline Brands, Inc. IBI 10-May-12 Elect Director Drew T. Sawyer Management For No Interline Brands, Inc. IBI 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Interline Brands, Inc. IBI 10-May-12 Approve Executive Incentive Bonus Plan Management For No Interline Brands, Inc. IBI 10-May-12 Ratify Auditors Management For No Interline Brands, Inc. IBI 10-May-12 Other Business Management Against Yes j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director Douglas Y. Bech Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director Robert J. Cresci Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director W. Brian Kretzmer Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director Richard S. Ressler Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director Stephen Ross Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Elect Director Michael P. Schulhof Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Ratify Auditors Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No j2 Global, Inc. JCOM 48123V102 10-May-12 Other Business Management Against Yes Cooper Tire & Rubber Company CTB 11-May-12 Elect Director Steven M. Chapman Management For No Cooper Tire & Rubber Company CTB 11-May-12 Elect Director John J. Holland Management For No Cooper Tire & Rubber Company CTB 11-May-12 Elect Director John F. Meier Management For No Cooper Tire & Rubber Company CTB 11-May-12 Elect Director Cynthia A. Niekamp Management For No Cooper Tire & Rubber Company CTB 11-May-12 Elect Director John H. Shuey Management For No Cooper Tire & Rubber Company CTB 11-May-12 Elect Director Richard L. Wambold Management For No Cooper Tire & Rubber Company CTB 11-May-12 Ratify Auditors Management For No Cooper Tire & Rubber Company CTB 11-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Healthcare Realty Trust Incorporated HR 15-May-12 Elect Director Errol L. Biggs Management For No Healthcare Realty Trust Incorporated HR 15-May-12 Elect Director Charles Raymond Fernandez Management For No Healthcare Realty Trust Incorporated HR 15-May-12 Elect Director Bruce D. Sullivan Management For No Healthcare Realty Trust Incorporated HR 15-May-12 Ratify Auditors Management For No Healthcare Realty Trust Incorporated HR 15-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Minerals Technologies Inc. MTX 16-May-12 Elect Director Robert L. Clark Management For No Minerals Technologies Inc. MTX 16-May-12 Elect Director Michael F. Pasquale Management For No Minerals Technologies Inc. MTX 16-May-12 Elect Director Marc E. Robinson Management For No Minerals Technologies Inc. MTX 16-May-12 Ratify Auditors Management For No Minerals Technologies Inc. MTX 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes United Stationers Inc. USTR 16-May-12 Elect Director William M. Bass Management For No United Stationers Inc. USTR 16-May-12 Elect Director Charles K. Crovitz Management For No United Stationers Inc. USTR 16-May-12 Elect Director Stuart A. Taylor, II Management For No United Stationers Inc. USTR 16-May-12 Elect Director Jonathan P. Ward Management Withhold Yes United Stationers Inc. USTR 16-May-12 Ratify Auditors Management For No United Stationers Inc. USTR 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Edward L. Kuntz Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Joel Ackerman Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Jonathan D. Blum Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Thomas P. Cooper Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Paul J. Diaz Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Christopher T. Hjelm Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Isaac Kaufman Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Frederick J. Kleisner Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Eddy J. Rogers, Jr. Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director John H. Short Management For No Kindred Healthcare, Inc. KND 17-May-12 Elect Director Phyllis R. Yale Management For No Kindred Healthcare, Inc. KND 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Kindred Healthcare, Inc. KND 17-May-12 Approve Non-Employee Director Omnibus Stock Plan Management For No Kindred Healthcare, Inc. KND 17-May-12 Ratify Auditors Management For No Kindred Healthcare, Inc. KND 17-May-12 Require Independent Board Chairman Share Holder For Yes Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Pamela G. Bailey Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Anthony P. Bihl, III Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Thomas J. Hook Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Kevin C. Melia Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Joseph A. Miller, Jr. Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Bill R. Sanford Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director Peter H. Soderberg Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Elect Director William B. Summers, Jr. Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Amend Executive Incentive Bonus Plan Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Ratify Auditors Management For No Greatbatch, Inc. GB 39153L106 18-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Richard M. Adams Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Robert G. Astorg Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director W. Gaston Caperton, III Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Lawrence K. Doll Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Theodore J. Georgelas Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director F. T. Graff, Jr. Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Douglas J. Leech Management Withhold Yes UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director John M. McMahon Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director J. Paul McNamara Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Mark R. Nesselroad Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director William C. Pitt, III Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Donald L. Unger Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Mary K. Weddle Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect Director Gary G. White Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Elect DirectorP. Clinton Winter, Jr. Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Ratify Auditors Management For No UNITED BANKSHARES, INC. UBSI 21-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Diodes Incorporated DIOD 22-May-12 Elect Director C.H. Chen Management For No Diodes Incorporated DIOD 22-May-12 Elect Director Michael R. Giordano Management For No Diodes Incorporated DIOD 22-May-12 Elect Director L.P. Hsu Management For No Diodes Incorporated DIOD 22-May-12 Elect Director Keh-Shew Lu Management For No Diodes Incorporated DIOD 22-May-12 Elect Director Raymond Soong Management For No Diodes Incorporated DIOD 22-May-12 Elect Director John M. Stich Management For No Diodes Incorporated DIOD 22-May-12 Elect Director Michael K.C. Tsai Management For No Diodes Incorporated DIOD 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes Diodes Incorporated DIOD 22-May-12 Ratify Auditors Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director Earl E. Congdon Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director David S. Congdon Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director John R. Congdon Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director J. Paul Breitbach Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director John R. Congdon, Jr. Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director Robert G. Culp, III Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director John D. Kasarda Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director Leo H. Suggs Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Elect Director D. Michael Wray Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes Old Dominion Freight Line, Inc. ODFL 22-May-12 Increase Authorized Common Stock Management For No Old Dominion Freight Line, Inc. ODFL 22-May-12 Ratify Auditors Management For No Black Hills Corporation BKH 23-May-12 Elect Director Michael H. Madison Management For No Black Hills Corporation BKH 23-May-12 Elect Director Steven R. Mills Management For No Black Hills Corporation BKH 23-May-12 Elect Director Stephen D. Newlin Management For No Black Hills Corporation BKH 23-May-12 Approve Increase in Authorized Indebtedness Management For No Black Hills Corporation BKH 23-May-12 Ratify Auditors Management For No Black Hills Corporation BKH 23-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No F.N.B. Corporation FNB 23-May-12 Elect Director William B. Campbell Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Vincent J. Delie, Jr. Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Philip E. Gingerich Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Robert B. Goldstein Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Stephen J. Gurgovits Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Dawne S. Hickton Management For No F.N.B. Corporation FNB 23-May-12 Elect Director David J. Malone Management For No F.N.B. Corporation FNB 23-May-12 Elect Director D. Stephen Martz Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Robert J. McCarthy, Jr. Management For No F.N.B. Corporation FNB 23-May-12 Elect DirectorHarry F. Radcliffe Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Arthur J. Rooney, II Management For No F.N.B. Corporation FNB 23-May-12 Elect Director John W. Rose Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Stanton R. Sheetz Management For No F.N.B. Corporation FNB 23-May-12 Elect Director William J. Strimbu Management For No F.N.B. Corporation FNB 23-May-12 Elect Director Earl K. Wahl, Jr. Management For No F.N.B. Corporation FNB 23-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No F.N.B. Corporation FNB 23-May-12 Ratify Auditors Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Elect Director Jane D. Hartley Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Elect Director Gary E. Knell Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Elect Director Jill Kanin-Lovers Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Ratify Auditors Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Approve Omnibus Stock Plan Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Amend Executive Incentive Bonus Plan Management For No Heidrick & Struggles International, Inc. HSII 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director H. Eric Bolton, Jr. Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director Alan B. Graf, Jr. Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director John S. Grinalds Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director Ralph Horn Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director Philip W. Norwood Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director W. Reid Sanders Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director William B. Sansom Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Elect Director Gary Shorb Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Increase Authorized Common Stock Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Mid-America Apartment Communities, Inc. MAA 59522J103 24-May-12 Ratify Auditors Management For No The Cato Corporation CATO 24-May-12 Elect Director John P. D. Cato Management For No The Cato Corporation CATO 24-May-12 Elect Director Thomas E. Meckley Management For No The Cato Corporation CATO 24-May-12 Elect Director Bailey W. Patrick Management For No The Cato Corporation CATO 24-May-12 Ratify Auditors Management For No The Cato Corporation CATO 24-May-12 Other Business Management Against Yes BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director Alan D. Gold Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director Barbara R. Cambon Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect DirectorEdward A. Dennis Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director Richard I. Gilchrist Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director Gary A. Kreitzer Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director Theodore D. Roth Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Elect Director M. Faye Wilson Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Ratify Auditors Management For No BioMed Realty Trust, Inc. BMR 09063H107 30-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Michael A. Coke Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Lammot J. du Pont Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Thomas D. Eckert Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Hossein Fateh Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Jonathan G. Heiliger Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director Frederic V. Malek Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director John T. Roberts, Jr. Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Elect Director John H. Toole Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-12 Ratify Auditors Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Jay H. Bhatt Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Barry N. Bycoff Management For No Progress Software Corporation PRGS 31-May-12 Elect Director John R. Egan Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Ram Gupta Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Charles F. Kane Management For No Progress Software Corporation PRGS 31-May-12 Elect Director David A. Krall Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Michael L. Mark Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Philip M. Pead Management For No Progress Software Corporation PRGS 31-May-12 Amend Qualified Employee Stock Purchase Plan Management For No Progress Software Corporation PRGS 31-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Progress Software Corporation PRGS 31-May-12 Ratify Auditors Management For No Progress Software Corporation PRGS 31-May-12 Elect Director Dale L. Fuller Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Elect Director Jeffrey C. Smith Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Elect Director Edward Terino Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Management Nominee - Jay H. Bhatt Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Management Nominee - Barry N. Bycoff Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Management Nominee - John R. Egan Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Management Nominee - Charles F. Kane Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Management Nominee - Philip M. Pead Share Holder Do Not Vote No Progress Software Corporation PRGS 31-May-12 Amend Qualified Employee Stock Purchase Plan Management Do Not Vote No Progress Software Corporation PRGS 31-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Do Not Vote No Progress Software Corporation PRGS 31-May-12 Ratify Auditors Management Do Not Vote No Flowers Foods, Inc. FLO 01-Jun-12 Elect Director Joe E. Beverly Management For No Flowers Foods, Inc. FLO 01-Jun-12 Elect Director Amos R. McMullian Management For No Flowers Foods, Inc. FLO 01-Jun-12 Elect Director J. V. Shields, Jr. Management For No Flowers Foods, Inc. FLO 01-Jun-12 Elect Director David V. Singer Management For No Flowers Foods, Inc. FLO 01-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Flowers Foods, Inc. FLO 01-Jun-12 Ratify Auditors Management For No AboveNet, Inc. ABVT 00374N107 05-Jun-12 Approve Merger Agreement Management For No AboveNet, Inc. ABVT 00374N107 05-Jun-12 Adjourn Meeting Management For No AboveNet, Inc. ABVT 00374N107 05-Jun-12 Advisory Vote on Golden Parachutes Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Morris Goldfarb Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Sammy Aaron Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Thomas J. Brosig Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Alan Feller Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Jeffrey Goldfarb Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Carl Katz Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Laura Pomerantz Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Willem van Bokhorst Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Cheryl Vitali Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Elect Director Richard White Management For No G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Yes G-III Apparel Group, Ltd. GIII 36237H101 05-Jun-12 Ratify Auditors Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Elect Director David S. Mulcahy Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Elect Director David J. Noble Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Elect Director A. J. Strickland, III Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Elect Director Wendy C. Waugaman Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Elect Director Harley A. Whitfield, Sr. Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Ratify Auditors Management For No American Equity Investment Life Holding Company AEL 07-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Roger C. Altman Management Withhold Yes Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Pedro Aspe Management Withhold Yes Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Richard I. Beattie Management Withhold Yes Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Francois de Saint Phalle Management For No Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Gail B. Harris Management For No Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Curt Hessler Management For No Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Anthony N. Pritzker Management For No Evercore Partners Inc. EVR 29977A105 07-Jun-12 Elect Director Ralph L. Schlosstein Management Withhold Yes Evercore Partners Inc. EVR 29977A105 07-Jun-12 Amend Omnibus Stock Plan Management Against Yes Evercore Partners Inc. EVR 29977A105 07-Jun-12 Ratify Auditors Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Thomas L. Monahan, III Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Gregor S. Bailar Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Stephen M. Carter Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Gordon J. Coburn Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director L. Kevin Cox Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Nancy J. Karch Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Daniel O. Leemon Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Elect Director Jeffrey R. Tarr Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Ratify Auditors Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Approve Omnibus Stock Plan Management For No The Corporate Executive Board Company EXBD 21988R102 07-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012 * Print the name and title of each signing officer under his or her signature.
